Order entered November 20, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01063-CV

                                 IN THE MATTER OF C.G.

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JD-17-00800-X

                                             ORDER
       By postcard dated October 3, 2017, we directed court reporter Pamela Sumler to file the

reporter’s record within thirty days.     To date, however, the record has not been filed.

Accordingly, we ORDER Ms. Sumler to file the reporter’s record no later than December 4,

2017. As the trial court has found appellant indigent, the record shall be prepared without

payment of costs. See TEX. R. APP. P. 145.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Cheryl

Lee Shannon, Presiding Judge of the 305th Judicial District Court; Ms. Sumler; and the parties.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE